DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT
                              July Term 2014

                      JUSTIN EDWARD JOHNSON,
                              Appellant,

                                    v.

                   SAMANTHA NICOLE MCCULLOUGH,
                             Appellee.

                             No. 4D13-3358

                             [August 6, 2014]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    Krista    Marx,      Judge;    L.T.     Case     No.
502012DR007344XXXXNB.

   Justin Edward Johnson, West Palm Beach, pro se.

   Samantha Nicole Gonzalez (McCullough), Reedsport, OR, pro se.

DAMOORGIAN, C.J.

   Justin Edward Johnson (“Father”) appeals the trial court’s final order
granting Samantha Nicole McCullough’s (“Mother”) petition to relocate
with the parties’ minor children and recalculating child support. We affirm
the trial court’s order as it pertains to relocation, but reverse the child
support recalculation and remand for an evidentiary hearing.

    By way of background, the parties were never married, but had two
children together (one born in 2005 and the other born in 2008) while
living in West Virginia. The parties split up in 2009 and a West Virginia
court entered an order naming Mother as the primary parent, granting
Father visitation for one week a month plus summers, and requiring
Father to pay $495.45 in child support a month. In 2010, both Mother
and Father relocated to Florida but continued to abide by the West Virginia
order.

  While living in Florida, Mother met and married a Coast Guard service-
member who was eventually transferred to a base in Oregon. Accordingly,
Mother filed a Notice of Intent to Relocate in West Virginia, but the West
Virginia court ruled that jurisdiction properly existed in a Florida court.
Mother then filed a Verified Petition for Domestication and Enforcement of
Foreign Order in Palm Beach County, requesting that the court
domesticate and enforce the West Virginia court’s order. She also filed a
Petition to Relocate with the children. Father objected to Mother’s Petition
to Relocate, and, after a failed mediation, the parties proceeded to trial.

   At the trial, the parties presented evidence regarding the children’s
current living situation and how relocation would affect them. After
considering the evidence as applied to the statutory factors set forth in
section 61.13001(7), Florida Statutes (2012), the court provided a detailed
ruling granting Mother’s petition for relocation.

   After the court issued its oral ruling on relocation, Father’s counsel
raised the issue of child support, arguing that any costs incurred visiting
the children should be deducted from his support obligations. The court
then stated that “the child support guidelines have to be recalculated,
anyway, as part of the judgment, so I’m going to ask that you do that.” A
few days later, Mother filed a Child Support Guidelines Worksheet with
the court. Father did not stipulate to Mother’s Worksheet and filed an
amended financial affidavit reflecting different numbers than those used
in Mother’s Worksheet.       The court then entered a written order
memorializing its relocation ruling and recalculating Father’s child
support obligation at $499.14 per month, plus arrears. This number came
straight from Mother’s Worksheet. Father now appeals both the trial
court’s ruling on Mother’s motion for relocation and its child support
calculation.

   With respect to the relocation, we hold that the court’s determination
was supported by substantial competent evidence, and affirm without
further comment. See Botterbusch v. Botterbusch, 851 So. 2d 903, 904−05
(Fla. 4th DCA 2003) (appellate courts do not engage in reweighing the
evidence presented in conjunction with a petition for relocation, but rather
look to see if there is substantial competent evidence supporting the
court’s findings). However, the child support award was not supported by
competent, substantial evidence and, therefore, we must reverse.

   In making an award of child support, the trial court is required to
determine the net income of each parent pursuant to section 61.30,
Florida Statutes, and to include such findings in the final judgment. See
Deoca v. Deoca, 837 So. 2d 1137, 1138.39 (Fla. 5th DCA 2003); see also §
61.30(2) (includable income), (3) (allowable deductions), (4)−(5)
(determination of net income), Fla. Stat. (2012). The court’s findings may
be based solely on the parties’ child support guideline worksheet, but only

                                     2
if it is “offered into evidence pursuant to stipulation, and subject to a
contemporaneous objection.” Reddick v. Reddick, 728 So. 2d 374, 375
(Fla. 5th DCA 1999).

   Here, the court’s child support findings were based exclusively on
Mother’s Worksheet. However, the Worksheet was not admitted into
evidence at the trial nor was it stipulated to by Father. Further, there is
no other evidence in the record establishing the monthly net income
attributed to Father in Mother’s Worksheet, and the Worksheet contradicts
the amounts listed in Father’s financial affidavit. Accordingly, we reverse
and remand for a new hearing limited to the recalculation of child support.

   Affirmed in part, Reversed in part, and Remanded.

FORST, J., and HANZMAN, MICHAEL, Associate Judge, concur.

                           *         *        *

   Not final until disposition of timely filed motion for rehearing.




                                    3